Citation Nr: 1629614	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  09-28 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Air Force from October 1982 to September 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In February 2014, the Board remanded the matter for additional development.  The case has been returned for appellate review.

On the July 2014 substantive appeal form (VA Form 9) for his claims for service connection for lumbago, radiculopathy of the left lower extremity, and degenerative joint disease of the bilateral knees, the Veteran requested a videoconference hearing.  In May 2015 statement, the Veteran again requested a videoconference hearing and the record does not indicate that the Veteran has withdrawn his hearing request.  To date, the Veteran has not been afforded a hearing on these issues.  Therefore, the Board takes jurisdiction over these issues solely for the purpose of remanding them to the RO to schedule the Veteran for a videoconference hearing on these matters.

As the issue of entitlement to TDIU is inextricably intertwined with service connection claims, the TDIU issue will be held in abeyance pending the completion of the REMAND.  See Harris v. Derwinski, 1 Vet. App. at 183 (1990).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran  if further action is required.


REMAND

Remand is required to afford the Veteran an opportunity to present testimony during a hearing with a member of the Board.  See 38 C.F.R. § 20.704 (2015).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge, in accordance with applicable procedures.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




